     Case 3:18-cv-01853 Document 1 Filed 10/09/18 Page 1 of 12 Page ID #1



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS

LAKESIDE EMS, LLC, An Illinois Limited )
Liability Company,                     )
                                       )
        Plaintiff,                     )
                                       )
vs.                                    )             Case No.: 18-cv-01853
                                       )
COUNTY OF EFFINGHAM, ILLINOIS          )
and JAMES NIEMANN,                     )
                                       )
        Defendant.                     )             JURY TRIAL DEMANDED
                                       )

                                         COMPLAINT

       COMES NOW, Lakeside EMS, LLC (“Lakeside”), by and through its attorneys, Rathje

Woodward LLC, and for its Complaint against The County of Effingham and James Niemann

(collectively “Defendants”), states and alleges as follows:

                                           SUMMARY

       1.        This is an action arising out of the Defendants’ enforcement of an ordinance

purporting to regulate intra facility ambulance transfers. Defendants have no legitimate, non-

discriminatory, non-arbitrary purpose for enforcing the ordinance. Instead, the ordinance serves

only as a mechanism by which Defendant James Niemann can ensure fruitful employment for his

family members.

       2.        The Defendants’ discriminatory enforcement of the ordinance has caused

significant harm to Lakeside’s ambulance business and poses a risk to hospital patients in and

around south-central Illinois. Accordingly, Lakeside brings this action seeking redress under 42

U.S.C. § 1983.




                                                 1
      Case 3:18-cv-01853 Document 1 Filed 10/09/18 Page 2 of 12 Page ID #2



                                                PARTIES

        3.          Lakeside EMS, LLC, is an Illinois Limited Liability Corporation, duly licensed by

the Illinois Department of Health to provide ambulance services.

        4.          The County of Effingham (“Effingham” or the “County”) is an Illinois County

governed by the Illinois Counties Code.

        5.          James Niemann (“Niemann”) is the Chairman of the Effingham County Board, and

he resides in Effingham, Illinois.

                                     JURISDICTION AND VENUE

        6.          This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331.

        7.          Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as all Defendants reside

in this District, and a substantial part of the events or omissions giving rise to these claims occurred

in this District.

                                      FACTUAL BACKGROUND

                                   The Need For Ambulance Services

        8.          Lakeside is an ambulance service provider duly licensed by the Illinois Department

of Public Health.

        9.          Inter facility transfers often occur where a particular hospital does not have the

necessary equipment, facilities, or staff to treat a particular patient. Accordingly, inter facility

transfers are often time-sensitive.

        10.         Over the past several weeks, Lakeside has received numerous dispatch requests

showing that there is insufficient capacity to meet the demand for inter facility transfers into and

out of Effingham County.




                                                     2
     Case 3:18-cv-01853 Document 1 Filed 10/09/18 Page 3 of 12 Page ID #3



        11.     The current supply of ambulance services that provide “inter facility transfer” is

inadequate to meet the demand within Effingham County and, as a consequence, lives are

jeopardized.

        12.     For example, on August 15, 2018, Lakeside received a dispatch call from St.

Anthony’s at 6:28 p.m. to transport a patient from St. Anthony’s to another medical facility in

Springfield, Illinois.

        13.     The patient was suffering from a STAT heart attack and need for inter facility

transfer was urgent.

        14.     The only other available ambulance was more than five (5) hours away. Lakeside

took the call, arrived at St. Anthony’s in thirty-one (31) minutes and successfully transported the

patient to Springfield, Illinois.

        15.     If Lakeside was not available to provide that inter facility transfer on August 15,

then the patient would in all probability have died.

                                        Lakeside’s License

        16.     The State of Illinois is responsible for licensing and regulating ambulances and

ambulance service providers in Illinois.

        17.     The State of Illinois has enacted the Emergency Medical Services (EMS) Act (the

“EMS Services Act”) which is an expansive legislation addressing a wide range of activities and

practices associated with public health, health facilities and the regulation thereof.

        18.     Within the EMS Services Act, the legislature has empowered the Department of

Public Health (the “Department”) with the responsibility of licensing and regulating ambulance

service providers. 210 ILCS 50/3.85.




                                                  3
        Case 3:18-cv-01853 Document 1 Filed 10/09/18 Page 4 of 12 Page ID #4



         19.    Lakeside’s vehicle has complied with and passed the inspection required by Illinois

statute and performed by the Illinois Department of Public Health.

         20.    The Department of Public Health has placed no restrictions on where Lakeside can

provide ambulance services.

         21.    Lakeside began operation on July 16, 2018. Its operations in Effingham County

consist only of inter facility transfers.

         22.    Lakeside has its sole base of operations in Sigel, Shelby County, Illinois.

         23.    Lakeside has never engaged in “emergency ambulance service” within the County

of Effingham as that term is defined in Ordinance 17-76.

                                       Ordinance Background

         24.    On September 18, 2017, the Effingham County Board enacted Effingham County

Ordinance Number 17-76 entitled, “Effingham County Ground Ambulance Service Ordinance

Amending Ordinance 14-93.”

         25.    The Effingham County Ground Ambulance Service Ordinance states in pertinent

part:

                Any Ambulance Service establishing a physical base of operation within
                Effingham County or, providing routine service of Transfers from Acute
                care facilities or as an Emergency Ambulance Services within the County,
                shall acquire a letter of authorization from the County Board, signed by not
                less than three Board Members.

                a.      The County Board may limit the number of authorization letters it
                        issues with regards to this ordinance;

                b.      The County Board may withdraw the letter of authorization letters
                        it issues with regards to this ordinance; and

                c.      This letter may be revoked by a majority vote of the County Board.

         26.    A “letter of authorization” is the equivalent of a license.



                                                  4
     Case 3:18-cv-01853 Document 1 Filed 10/09/18 Page 5 of 12 Page ID #5



       27.        The Effingham County Ground Ambulance Service Ordinance also requires in

pertinent part:

       That no person or entity, other than the contractor (“Mission Care of Illinois”) and
       ambulance services having a mutual aid agreement with the contractor, shall
       operate or cause to be operated a vehicle for emergency ground ambulance
       purposes, nor furnish, conduct, maintain, advertise, or otherwise be engaged in the
       business of service of the emergency transportation of patients within the County
       of Effingham.

       28.        The Effingham County Ground Ambulance Service Ordinance provided Mission

Care of Illinois, LLC, d/b/a Abbott EMS (“Abbott”) with the exclusive right to provide

“emergency ambulance services” within the County as that phrase is defined by the Ordinance.

       29.        Defendants never performed any studies or analysis as to the need for or supply of

ambulance services within the County.

       30.        The Ordinance was passed over public objection that Abbott would not be able to

adequately provide ambulance services to Effingham County.

       31.        Ordinance 17-76 attempts to license who can provide “inter facility transfers” into

and out of the County.

       32.        The defendants have no authority to license or regulate Lakeside or any ambulance

service with respect to inter facility transfers. 55 ILCS 5/5-1085.

                           Lakeside’s Attempt To Obtain Authorization

       33.        The internal subsections of subsection 7 of the Ordinance purport to give the Board

of Effingham County unspecified and unilateral discretion to limit, withdraw, issue or revoke

“letters of authorization” without any criteria or guidance.

       34.        Lakeside has asked Niemann and the Effingham County Board in person and in

writing to provide Lakeside with a letter of authorization.




                                                   5
     Case 3:18-cv-01853 Document 1 Filed 10/09/18 Page 6 of 12 Page ID #6



        35.     Lakeside has also asked for an explanation as to why the Effingham County Board

has refused to provide Lakeside with a letter of authorization.

        36.     The Effingham County Board has told Lakeside that it will not issue a letter of

authorization to Lakeside.

        37.     Defendants have never claimed that Lakeside’s performance is substandard or

unsafe in any respect.

        38.     Recently, the County represented in Illinois Circuit Court that the reason the County

is prosecuting Lakeside is: “But what really got the County Board worked up was the fact that

there was essentially a gorilla marketing type campaign where Lakeside was leaving their literature

all over the hospital.”

                          Effingham’s Enforcement Of The Ordinance

        39.     The Defendants have accused Lakeside of being in violation of Ordinance No. 17-

76, specifically with respect to its failure to obtain a “letter of authorization” pursuant to

subparagraph 7 of the Ordinance.

        40.     Niemann, as Effingham County Board Chairman, sent Lakeside a cease and desist

letter on July 2, 2018, demanding that Lakeside cease operations within Effingham County.

        41.     On July 20, 2018, the County filed a Complaint and a Motion for Emergency

Temporary Injunctive Relief, seeking an order enjoining Lakeside from operating its business

within Effingham County. That matter is presently pending in the Fourth Judicial Circuit of Illinois

before the Honorable James Eder, Effingham Co. Case No. 2018-CH-30 (the “State Action”).

        42.     On August 23, 2018, Judge Eder denied the County’s Motion for Emergency

Temporary Injunctive Relief.

        43.     The Defendants continue to prosecute the State Action.



                                                  6
     Case 3:18-cv-01853 Document 1 Filed 10/09/18 Page 7 of 12 Page ID #7



       44.     Defendants’ efforts to enforce the Ordinance against Lakeside, along with the

negative publicity related to the same, have caused significant harm to Lakeside, and has put the

viability of Lakeside’s business at risk.

                              Effingham County’s Alleged Interest

       45.     Defendants do not have a legitimate, non-discriminatory, non-arbitrary explanation

for their conduct.

       46.     The County alleged in the State action that it might be sued by Abbott if it “fails to

enforce its own ambulance service ordinance.”

       47.     However, the County is immune from claims that it has failed to enforce its own

ordinance. 745 ILCS 10/2-103.

       48.     In addition, the contract between the County and Abbott concerns only “emergency

ambulance service.” It does not concern “inter facility transfer.”

       49.     Lakeside provides no “emergency ambulance services” and Defendants have never

accused Lakeside of performing “emergency ambulance service.”

       50.     For the past several years and currently, several other ambulance companies have

routinely provided inter facility transfers into and out of Effingham County. Those companies

include RuralMed EMS, Mitchell Jerden’s Ambulance Mattoon, Dunn’s Ambulance Mattoon,

Bond County Ambulance, Casey Ambulance, Clay County EMS, United Lifecare Ambulance,

Greenup Ambulance, Neoga Ambulance, Toledo Ambulance, Farina EMS, Fayette County EMS,

Jasper County EMS, Marion County EMS, Rescue 1, Richland Memorial Ambulance, Decatur

Ambulance, Pana Ambulance, Shelbyville EMS, America Ambulance, Medics First Ambulance

and Medic One Ambulance.




                                                 7
     Case 3:18-cv-01853 Document 1 Filed 10/09/18 Page 8 of 12 Page ID #8



       51.     All told, there are over twenty ambulance services that routinely provide inter

facility transfers into and out of Effingham County. None of the ambulance services have obtained

a “letter of authorization” from Effingham County Board to provide inter facility transfer services

into and out of Effingham County, other than Abbott.

       52.     St. Anthony’s Medical Center provides patients with a form titled “Post Acute

Freedom of Choice,” which informs patients of the names of available ambulance services and

allows patients to select the ambulance service of their choice.

       53.     For Effingham County, the form lists Abbott and RuralMed-EMS.

       54.     Defendants have never attempted to enforce the Ordinance against RuralMed-EMS.

       55.     The County has also never attempted to prohibit any ambulance service other than

Lakeside from providing inter facility transfers in the County.

       56.     Lakeside’s equipment is state of the art and comparable to the equipment utilized

by RuralMed-EMS and the other regional ambulance services.

       57.     Lakeside’s personnel are highly qualified, experienced and comparable to the

personnel employed by Abbott, RuralMed-EMS and the other regional ambulance services.

       58.     At the August 23, 2018 hearing on Effingham’s Motion for Emergency Temporary

Injunctive Relief, Effingham County State’s Attorney, Bryan Kibler, claimed that the reason for

the Defendants’ animus against Lakeside centers on Lakeside’s advertising within the County of

Effingham and specifically at St. Anthony’s Medical Center.

       59.     Lakeside’s advertising activities are lawful and proper.

       60.     The County does not have any ordinance regulating advertising by ambulance

services within the County. The County has no right or authority to regulate advertising by

ambulance services that are licensed and qualified by the State of Illinois.



                                                 8
     Case 3:18-cv-01853 Document 1 Filed 10/09/18 Page 9 of 12 Page ID #9



                                    Defendants’ True Motivation

          61.     Defendants alleged concern that Abbott will sue the County for failing to enforce

the Ordinance is not a rational basis for their actions against Lakeside.

          62.     Defendants stated concern that Lakeside is engaged in improper advertising

activities is not a rational basis for their actions against Lakeside.

          63.     Instead, Defendants attempt to enforce the Ordinance solely for the benefit of

Defendant James Niemann and his relatives.

          64.     Joe Thies and Chris Thies are James Niemann’s cousins. Larry Thies is also a

relative of James Niemann.

          65.     Before the County awarded Abbott the exclusive contract, Joe Thies was working

for Abbott. Shortly after Abbott received the exclusive contract, Joe Thies received a promotion

from Abbott to “Supervisor.”

          66.     Before the County awarded Abbott the exclusive contract, Chris Thies worked as a

police officer. Shortly after Abbott received the exclusive contract, Chris Thies accepted

employment with Abbott.

          67.     Larry Thies also works for a company owned by Abbott.

          68.     Defendant Niemann has used his influence with St. Anthony’s Medical Center to

prevent Lakeside from providing ambulance services into and out of St. Anthony’s Medical

Center.

          69.     Defendant Niemann has actively solicited the ambulance services of Abbott to other

municipalities.

          70.     Defendants’ conduct was objectively unreasonable and undertaken willfully and

with reckless disregard for Plaintiff’s constitutional rights.



                                                   9
    Case 3:18-cv-01853 Document 1 Filed 10/09/18 Page 10 of 12 Page ID #10



          71.   At all times relevant hereto, each Defendant was acting under the color of state law.

                      COUNT I - ACTION UNDER 42 U.S.C § 1983 FOR
                       PROCEDURAL DUE PROCESS VIOLATION

          72.   Lakeside adopts and incorporates paragraphs 1 through 71 as though fully set forth

herein.

          73.   Lakeside has a protected property interest in its licenses and equipment.

          74.   Lakeside has a legitimate claim to entitlement in its licenses and equipment.

          75.   Defendants’ discriminatory enforcement of the Ordinance and communications

with St. Anthony’s Medical Center have deprived Lakeside of its protectable property interests.

          76.   Defendants’ conduct significantly hinders Lakeside’s property interests.

          77.   Defendants’ conduct erroneously prevents safe and effective ambulance

companies, who are duly licensed by the State of Illinois, from serving patients in Effingham

County.

          78.   The County has no interest in arbitrarily preventing safe and effective ambulance

companies from serving patients in Effingham County.

          79.   Defendants’ conduct has greatly and irreparably damaged Lakeside and will

continue to damage Lakeside unless enjoined by the Court such that Lakeside is without an

adequate remedy at law.

                     COUNT II - ACTION UNDER 42 U.S.C § 1983 FOR
                     UNCONSTITUTIONAL REGULATORY TAKING

          80.   Lakeside adopts and incorporates paragraphs 1 through 71 as though fully set forth

herein.

          81.   Lakeside has a legitimate claim of entitlement to its licenses and property.




                                                 10
    Case 3:18-cv-01853 Document 1 Filed 10/09/18 Page 11 of 12 Page ID #11



          82.   Defendants’ have instituted a scheme that prohibits Lakeside from making use of

its property.

          83.   Defendants’ conduct has destroyed the value and utility of Lakeside’s equipment

and the licenses that Lakeside has received from the State of Illinois.

          84.   Defendants’ conduct has a severe economic impact of Lakeside.

          85.   Defendants’ conduct significantly interferes with Lakeside’s reasonable

investment-backed expectations.

          86.   Defendants’ conduct constitutes a regulatory taking without due compensation.

          87.   Defendants’ conduct has greatly and irreparably damaged Lakeside and will

continue to damage Lakeside unless enjoined by the Court such that Lakeside is without an

adequate remedy at law.

                    COUNT III - ACTION UNDER 42 U.S.C § 1983 FOR
                        EQUAL PROTECTION VIOLATION

          88.   Lakeside adopts and incorporates paragraphs 1 through 71 as though fully set forth

herein.

          89.   The Equal Protection Clause of the Fourteenth Amendment provides that “no State

shall…deny to any persons with its jurisdiction the equal protection of the laws.”

          90.   Lakeside has been intentionally treated differently from other similarly situated

ambulance services with no rational basis for the difference in treatment.

          91.   Defendants’ discriminatory enforcement of the Ordinance and communications

with St. Anthony’s Medical Center have deprived Lakeside of its protectable property interests.

          92.   Defendants’ conduct significantly hinders Lakeside’s property interests.




                                                 11
   Case 3:18-cv-01853 Document 1 Filed 10/09/18 Page 12 of 12 Page ID #12



       93.    Defendants’ conduct has greatly and irreparably damaged Lakeside and will

continue to damage Lakeside unless enjoined by the Court such that Lakeside is without an

adequate remedy at law.

       WHEREFORE, Lakeside EMS, LLC respectfully requests that the Court:

                     1. Grant Lakeside its actual damages in an amount to be determined at

                          trial;

                     2. Grant Lakeside punitive damages against the individual named

                          Defendants;

                     3. Enter an injunction preventing Defendants from enforcing the

                          Ordinance as against Lakeside;

                     4. Alternatively, enter an injunction ordering Effingham to issue a

                          Certificate of Authorization to Lakeside; and

                     5. Award Lakeside its reasonable attorneys’ fees incurred in bringing this

                          suit.

Dated: October 9, 2018                      Respectfully submitted,


                                            LAKESIDE EMS, LLC



                                            By:__s/ Charles L. Philbrick__________
                                                   One of its attorneys

Charles L. Philbrick
David P. Hollander
RATHJE WOODWARD LLC
300 East Roosevelt Road, Suite 300
Wheaton, Illinois 60187
Telephone: (630) 668-8500
Facsimile: (630) 510-4931
Email: cphilbrick@rathjewoodward.com
       dhollander@rathjewoodward.com

                                               12
